
	
		I
		112th CONGRESS
		2d Session
		H. R. 4246
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  expansion of eligibility for veteran reimbursement for emergency treatment
		  provided in non-Department of Veterans Affairs facilities.
	
	
		1.Short titleThis Act may be cited as the
			 VA Enrollment
			 Act.
		2.Expansion of
			 eligibility for veteran reimbursement for emergency treatment provided in a
			 non-Department of Veterans Affairs facility
			(a)In
			 generalSection 1725(b)(2) of
			 title 38, United States Code, is amended—
				(1)in subparagraph
			 (A), by striking and and inserting or; and
				(2)in subparagraph
			 (B), by striking received care and all that follows through the
			 period and inserting enrolls in such health care system not later than
			 30 days after receiving the emergency treatment..
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to emergency treatment furnishes on or
			 after the date of the enactment of this Act.
			
